Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-30 directed to inventions non-elected without traverse.  Accordingly, claims 22-30 have been cancelled.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 22-30 have been cancelled.
2) Claim 17 line 4, “rapidly creating highly complex patterns of ephemeral electrowetting locations, to” has been changed to -- rapidly creating highly complex patterns of ephemeral electrowetting locations, by pixelated electromagnetic radiation using a reflective screen illuminated by light from LEDs to--
Allowable Subject Matter
Claims 17-21 are allowed.

After completing a thorough search of independent claims 17-21, the closest reference to Smith et al. (US 20080281471) discloses a method of manipulating microdroplets simultaneously thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 17.
 	Regarding claim 17, A method of manipulating many thousands of microdroplets simultaneously on a microfluidic chip by optically-mediated electrowetting (oEWOD), comprising: “rapidly creating highly complex patterns of ephemeral electrowetting locations by pixelated electromagnetic radiation using a reflective screen illuminated by light from LEDs to precisely steer the microdroplets using closely-controlled electrowetting forces;.. detecting any fluorescence or Raman-scattering emitted by each microdroplet.” along with other limitations of claim 17. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886